Citation Nr: 0828056	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for back and neck condition 
as secondary to the service-connected disability of bilateral 
pes planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
December 1978.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
which denied service connection for a back and neck 
condition. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has a back and neck condition 
linked to his service-connected bilateral pes planus.  The 
veteran underwent a VA examination in May 2005 for his 
bilateral pes planus, and the veteran told the VA doctor that 
a limp he had caused "problems" in his back.  He told a VA 
doctor in February 2006 that he experiences significant, 
throbbing feet pain that is intolerable when standing.  He 
continued that this pain then will radiate up his legs and 
into his back.  An October 2006 physical therapy assessment 
indicates the claimant has also complained of cervical pain, 
along with complaints of lumbar pain.  

The veteran was not diagnosed with any back or neck condition 
in the service medical records; however, he has been treated 
for back pain since his discharge.  

An April 2005 VA care note indicates that the claimant had a 
disketomy at the L4-L5 region in 1995, which an October 2006 
physical therapy assessment linked to a Workmen's 
Compensation injury.  The February 2006 VA medical note 
stated that a 2005 MRI showed the claimant had post-surgical 
changes with granulation tissue, minimal central canal 
stenosis and loss of disc height at L4-L5 with minimal left 
side neural foraminal stenosis and effacement of the right 
side nerve root at the same level of L4-L5.  

As the record shows the veteran has a current diagnosis of a 
back condition in addition to complaints of neck pain and 
that he is service-connected for bilateral pes planus, a VA 
medical examination should be provided to determine whether 
there is any relationship between the current diagnosis in 
the back and any diagnosis in the cervical spine and the 
service-connected pes planus.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to submit any medical 
records he has surrounding his on-the-job 
injury and subsequent back symptoms in 
1995.  

2.  After completion of number one, 
schedule the veteran for a VA physical 
examination to determine whether the 
veteran has any neck or back condition, 
which is at least as likely as not related 
to service-connected pes planus.  In 
making this determination, specify whether 
the back and/or neck disability was caused 
and/or aggravated by the service-connected 
pes planus.  

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  A 
complete rationale for all opinions 
expressed should be provided.  .

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, re- 
adjudicate the claim.  If any claim 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




